DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 11-12, 14-21, 24, 27-29 are pending.  Claims 7-10, 13, 22, 23, 30-34 have been cancelled.  Claims 1, 14, 16, 29 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 14, 16, 29 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 12/15/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites “the biometric data comprises one or more features characteristic of the user’s ear canal and an associated fit metric”.  However, claim 14 from which claim 15 depends recites ‘ear biometric data comprising one or more features characteristic of the user's ear canal and an associated fit metric’.  Are these data and features and fit metrics the same or different.  Also, claim 15 recites “at least one of the plurality of fit metrics corresponds with the fit metrics of the set of fit metrics”.  The wording of this recitation is unclear as to what is meant thus, a person of ordinary skill in the art would not be reasonably apprised of the scope of the invention rendering the claim indefinite.  
.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arakawa et al. (US Pub. 20190189129 A1).

Arakawa discloses the following limitations:

1. (Currently Amended) A method for authenticating a user (abstract), the method comprising: obtaining ear biometric data for a user to be authenticated, the ear biometric data comprising one or more features characteristic of the user's ear canal (para. 57- and an acoustic characteristic reflected in the ear canal is measured, an ear canal impulse response and an ear canal transfer function may be used as an acoustic characteristic.; para. 70- User identification unit 315 compares a feature amount acquired by feature amount extraction unit 314 with a feature amount of a registered user stored in feature amount storage unit 316 described later, and determines whether or not a user corresponds to a registered individual.) and an associated fit metric indicative of a positioning of a personal audio device relative to the user's ear canal (para. 99-  when personal authentication device 210 measures an acoustic characteristic of an ear canal of a user by using a headphone or an earphone including a microphone embedded therein, personal authentication device 210 detects whether or not an attachment condition of the headphone or the earphone is suitable for personal authentication. When the attachment condition is not suitable for the personal authentication, personal authentication device 210 prevents a false determination due to the attachment condition of the headphone or the earphone by giving feedback to the user. In this way, a false determination due to an attachment condition of an apparatus that transmits and receives an acoustic signal can be prevented, and accurate personal authentication can be performed.), the personal audio device comprising a transducer for application of acoustic stimulus to the user's ear to obtain the ear biometric data (para. 66- Acoustic signal transmission unit 311 transmits an acoustic signal to a part of a head of a user via an earphone.); determining the one or more features (para. 70- User identification unit 315 compares a feature amount acquired by feature amount extraction unit 314 with a feature amount of a registered user stored in feature amount storage unit 316) and the associated fit metric from the ear biometric data (para. 64- Attachment trouble detection unit 303 includes attachment trouble detection table 303a, compares an acoustic characteristic calculated in acoustic characteristic calculation unit 313 of personal authentication unit 301 with a condition of an acoustic characteristic stored in attachment trouble rule storage unit 302; attachment trouble rule = fit metric); and identifying the user as a particular authorised user based on using both the determined one or more features and the determined associated fit metric.(Fig. 7)

2. (Original) The method of claim 1, wherein obtaining ear biometric data for the user to be authenticated comprises: initiating one or more acoustic stimulus for application to the user's ear; extracting the one or more features from a measured response to each of the one or more acoustic stimulus. (Fig. 7, para. 66- Acoustic signal transmission unit 311 transmits an acoustic signal to a part of a head of a user via an earphone.)

3. (Previously Presented) The method of claim 1, wherein extracting the one or more features from the measured response comprises extracting at least one feature from a transfer function between the acoustic stimulus and the measured response. (para. 57- for example, an impulse response, a transfer function acquired by performing a Fourier transform or a Laplace transform on an impulse response are conceivable as an acoustic characteristic)

4. (Previously Presented) The method of claim 2, further comprising determining the fit metric from the measured response or from the extracted one or more features. (para. 96- personal authentication device 210 acquires an attachment trouble rule from attachment trouble rule storage unit 302. In Step S803, personal authentication device 210 determines whether or not it is an attachment trouble from a calculated acoustic characteristic according to the attachment trouble rule.)

5. (Previously Presented) The method of claim 1, further comprising determining the fit metric from a signal received from an accelerometer, a gyroscope, a magnetometer, and/or an in-ear detect module. (para. 61- personal authentication device 210 has detected an attachment trouble with attached apparatus 220, and thus voice of “re-attach earphone” is output from a speaker, or “earphone attachement error!” is displayed on a screen. Note that, an attachment trouble may be notified by an alarm from attached apparatus 220 instead of personal authentication device 210.)

6. (Previously Presented) The method of claim 1, wherein identifying the user as a particular authorised user based on the one or more features and the associated fit metric comprises: determining a target user model set from a plurality of target user model sets based on the fit metric, each target user model set being associated with a particular fit metric of a set of fit metrics and comprising at least one target user model; and determining that at least one of the one or more features is sufficiently similar to a corresponding target user model of the determined target user model set. (Fig. 10B, para. 107- acoustic characteristic storage unit 905 stores, in association with person to be authenticated 1051, one or a plurality of attachment trouble rule numbers 1052 and previously acquired information 1053 about a subject factor of an acoustic characteristic corresponding to attachment trouble rule number 1052. para. 71- feature amount storage unit 316 stores a feature amount previously extracted from a plurality of users by using acoustic signal transmission unit 311, acoustic signal observation unit 312, acoustic characteristic calculation unit 313, and feature amount extraction unit 314, or a configuration identical to these. A verification method in the authentication is to determine whether or not a person is the same person as a person among people to be verified having a previously stored feature amount, determine a person from a plurality of people to be verified having a previously stored feature amount, or perform these two determinations at the same time.)

12. (Previously Presented) The method of claim 1, wherein identifying the user as a particular authorised user based on the one or more features and the associated fit metric comprises: providing the one or more features and the associated fit metric as an input to a trained machine learning model; wherein the trained machine learning model is configured to: determine a score indicative of the relative similarity of the extracted one or more feature(s) to respective feature(s) of target models of a target user model set associated with the particular fit metric; and output a biometric result based on the score. (para. 70-71, 74- User identification unit 315 compares a feature amount acquired by feature amount extraction unit 314 with a feature amount of a registered user stored in feature amount storage unit 316 described later, and determines whether or not a user corresponds to a registered individual. Feature amount storage unit 316 stores a feature amount previously extracted from a predetermined user. For example, feature amount storage unit 316 stores a feature amount previously extracted from a plurality of users by using acoustic signal transmission unit 311, acoustic signal observation unit 312, acoustic characteristic calculation unit 313, and feature amount extraction unit 314, or a configuration identical to these. A verification method in the authentication is to determine whether or not a person is the same person as a person among people to be verified having a previously stored feature amount, determine a person from a plurality of people to be verified having a previously stored feature amount, or perform these two determinations at the same time.)

28. (Previously Presented) The method of claim 1, wherein the fit metric comprises one or more of: (i) insertion depth; (ii) orientation angle (azimuth, elevation); (iii) leakage; and (vi) degree of blocking of pressure relief port. (para. 82)

Regarding claim 29, it is rejected as applied to claim 1 because a corresponding system would have been necessitated to carry forth the method steps of claim 1.  The applied prior art also discloses the corresponding architecture.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-21, 24, are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US Pub. 20190189129 A1) and further in view of Petrank (US Pub. 20170347180 A1).

Regarding claim 14 (Currently Amended), the rejection of claim 1 is incorporated herein.  Arakawa discloses  a method of 
obtaining ear biometric data for a user (para. 57- and an acoustic characteristic reflected in the ear canal is measured, an ear canal impulse response and an ear canal transfer function may be used as an acoustic characteristic.; para. 70- User identification unit 315 compares a feature amount acquired by feature amount extraction unit 314 with a feature amount of a registered user stored in feature amount storage unit 316 described later, and determines whether or not a user corresponds to a registered individual.), the fit metric being indicative of a positioning of a personal audio device relative to the user's ear canal (para. 99-  when personal authentication device 210 measures an acoustic characteristic of an ear canal of a user by using a headphone or an earphone including a microphone embedded therein, personal authentication device 210 detects whether or not an attachment condition of the headphone or the earphone is suitable for personal authentication. When the attachment condition is not suitable for the personal authentication, personal authentication device 210 prevents a false determination due to the attachment condition of the headphone or the earphone by giving feedback to the user. In this way, a false determination due to an attachment condition of an apparatus that transmits and receives an acoustic signal can be prevented, and accurate personal authentication can be performed.), the personal audio device comprising a transducer for application of acoustic stimulus to the user's ear to obtain the ear biometric data (para. 66- Acoustic signal transmission unit 311 transmits an acoustic signal to a part of a head of a user via an earphone.); and determining a plurality of target user model sets based on the ear biometric data, each target user model set being associated with a particular fit metric of a set of fit metrics and each target user model set comprising one or more target user models based on respective one or more features for the particular fit metric (Fig. 10B- attachment trouble rules with corresponding acoustic characteristics), wherein at least one of the target user model sets is associated with the determined associated fit metric and the one or more target user models of the at least one of the target user model set are based on the respective determined one or more features. (para. 71-  Feature amount storage unit 316 stores a feature amount previously extracted from a predetermined user. For example, feature amount storage unit 316 stores a feature amount previously extracted from a plurality of users by using acoustic signal transmission unit 311, acoustic signal observation unit 312, acoustic characteristic calculation unit 313, and feature amount extraction unit 314, or a configuration identical to these. A verification method in the authentication is to determine whether or not a person is the same person as a person among people to be verified having a previously stored feature amount, determine a person from a plurality of people to be verified having a previously stored feature amount, or perform these two determinations at the same time.)
Arakawa does not specifically teach enrolling the ear biometric data and the fit metrics for target user models.  However, this concept is known and used in the art as evidenced by Petrank (see Fig. 4 and associated paras.) and therefore, one of ordinary skill in the art would have found it obvious to use this teach of Petrank with the disclosure of Arakawa as a known way to register ear biometric data and associated fit metrics to be used in subsequent ear biometric based authentication.

Regarding claim 15 (Original), Arakawa discloses in the method of claim 14, wherein the biometric data comprises one or more features characteristic of the user's ear canal and an associated fit metric for each of a plurality of fit metrics, and wherein at least one of the plurality of fit metrics corresponds with the fit metrics of the set of fit metrics. (para. 71-  Feature amount storage unit 316 stores a feature amount previously extracted from a predetermined user. For example, feature amount storage unit 316 stores a feature amount previously extracted from a plurality of users by using acoustic signal transmission unit 311, acoustic signal observation unit 312, acoustic characteristic calculation unit 313, and feature amount extraction unit 314, or a configuration identical to these. A verification method in the authentication is to determine whether or not a person is the same person as a person among people to be verified having a previously stored feature amount, determine a person from a plurality of people to be verified having a previously stored feature amount, or perform these two determinations at the same time.)

Regarding claim 16 (Currently Amended), the combination of Arakawa and Petrank discloses the method of claim 14, wherein obtaining ear biometric data for the user to be authenticated enrolled comprises: instructing the user to selectively position a personal audio device relative to the user's ear canal in accordance with one or more fit metrics; and for each of the selected positions, initiating one or more acoustic stimulus for application to the user's ear, extracting the one or more features from a measured response to each of the one or more acoustic stimulus, and determining the associated fit metric. (Arakawa- para. 61, Petrank- para. 71- The audio processing device may, for example, prompt the user to rotate an earbud to different positions in the ear so that a collection of possible signatures can be determined and associated with the user, any of which may be valid during the verification phase depending on the position that the user later places the earbud in his or her ear. At stage 412, the acoustic signature is stored in association with an account of the user.)

Regarding claim 17 (Original), the combination of Arakawa and Petrank discloses The method of claim 16, further comprising providing feedback to the user to guide the user to position the personal audio device relative to the user's ear canal in accordance with the one or more fit metrics.( Arakawa- para. 61, Petrank- para. 67- the audio processing device receives input to initiate enrollment. In some implementations, the device may present a user interface that prompts the user to enroll and provides step-by-step instructions for actions required of the user, such as instructions to insert an earbud into the ear, adjust a position of the earbud, confirm that a sound was heard, etc.))

Regarding claim 18 (Original), Arakawa discloses in the method of claim 17, wherein extracting the one or more features from the measured response comprises extracting one or more features from a transfer function between the acoustic stimulus and the measured response. (para. 57- for example, an impulse response, a transfer function acquired by performing a Fourier transform or a Laplace transform on an impulse response are conceivable as an acoustic characteristic)

Regarding claim 19 (Previously Presented), Arakawa discloses in the method of claim 17, further comprising determining the fit metric from the measured response or from the extracted one or more features. (para. 96- personal authentication device 210 acquires an attachment trouble rule from attachment trouble rule storage unit 302. In Step S803, personal authentication device 210 determines whether or not it is an attachment trouble from a calculated acoustic characteristic according to the attachment trouble rule.)

Regarding claim 20 (Previously Presented), Arakawa discloses in the method of claim 14, further comprising determining the fit metric from a signal received from an accelerometer, a gyroscope, a magnetometer, and/or an in-ear detect module. (para. 61- personal authentication device 210 has detected an attachment trouble with attached apparatus 220, and thus voice of “re-attach earphone” is output from a speaker, or “earphone attachement error!” is displayed on a screen. Note that, an attachment trouble may be notified by an alarm from attached apparatus 220 instead of personal authentication device 210.)

Regarding claim 21 (Previously Presented), Arakawa discloses in the method of claim 16, wherein at least one of the target user models is derived from one or more features extracted from the measure response. (Fig. 7, para. 66- Acoustic signal transmission unit 311 transmits an acoustic signal to a part of a head of a user via an earphone.)

Regarding claim 24 (Previously Presented), Petrank discloses in the method of-claim 14, wherein the ear biometric data comprises a plurality of estimates of the one or more features for the associated fit metric, the method further comprising: determining one or more enrolment sets based on the ear biometric data, each of the one or more enrolment sets comprising the plurality of estimates of the one or more features for a particular fit metric; and determining the one or more target user models of the target user model set for each fit metric based on the enrolment set for the associated fit metric. (Note: per para. 35 of the specification, estimate = measurement; Fig. 4, para. 71-72- In some implementations, the audio processing device may generate during the enrollment phase a set of multiple (e.g., 5-10) acoustic signatures for a user. Different attributes may be assigned to different ones of the acoustic signatures that identify respective contexts of the acoustic signatures. For example, the attributes may indicate a particular earpiece type, make, or model for the acoustic signature that corresponds to the earpiece that the user provides during enrollment. The attributes may further indicate an earpiece side (e.g., whether the earpiece is for the user's left or right ear) and a position of the earpiece at the ear. The audio processing device may, for example, prompt the user to rotate an earbud to different positions in the ear so that a collection of possible signatures can be determined and associated with the user, any of which may be valid during the verification phase depending on the position that the user later places the earbud in his or her ear. At stage 412, the acoustic signature is stored in association with an account of the user. [0072] At stage 414, the audio processing device determines whether to prompt the user for signatures at additional in-ear positions. For example, the audio processing device may require a pre-defined number n of acoustic signatures to be generated and registered for a user to complete enrollment, and the process 400 may continue until that number n of valid signatures is reached. If additional acoustic signatures are required, then the process 400 proceeds to stage 418 and the device prompts the user to adjust the earpiece to a new position. The process 400 then repeats from stage 404 to generate an acoustic signature of the user for the changed position of the earpiece. Once a sufficient set of acoustic signatures has been generated, enrollment is completed (stage 416).)

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US Pub. 20190189129 A1) and further in view of Igarashi et al. (US Pub. 20200245057 A1).

Regarding claim 27, Arakawa discloses various features being based on a user’s ear, it does not specifically teach wherein the at least one feature is characteristic of one or more of: (i) the user's ear canal depth; (ii) the user's eardrum impedance; iii) user's ear canal shape; iv) ear canal diameter; v) ear canal size; vi) length, distance and angle of first and second bend to eardrum.  However, this concept is known and used in the art as evidenced by Igarashi (see para. 229) and therefore, one of ordinary skill in the art would have found it obvious to use this teaching of Igarashi with the disclosure of Arakawa as known alternative features on which to perform an ear biometric authentication.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433